Citation Nr: 0901427	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to an initial (compensable) evaluation for 
headaches.

3.  Entitlement to an initial (compensable) evaluation for a 
scar of the left side of the head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Senior Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, that denied the benefits sought on appeal.  The 
veteran, who had service from May 1957 to November 1957 and 
from July 1958 to June 1960, appealed those decisions to the 
BVA, and the case was referred to the Board for appellate 
review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran requested a hearing before a Veterans Law 
Judge at the RO in two Substantive Appeals submitted by him 
in May 2008.  However, the record does not reflect that the 
veteran was afforded the requested hearing.  Since the 
failure to afford the veteran a hearing would constitute a 
denial of due process that could result in any BVA decision 
being vacated, 38 C.F.R. § 20.904 (2008), this matter must be 
addressed prior to any appellate review.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., and 
the veteran will be notified when further action on his part 
is required.  Accordingly, this case is REMANDED for the 
following action:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge at the next available opportunity.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



